Citation Nr: 0123646	
Decision Date: 09/28/01    Archive Date: 10/02/01	

DOCKET NO.  99-04 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a higher initial evaluation for residuals 
of a right thumb injury with tendon and nerve laceration 
noncompensably disabling from July 29, 1995, to January 4, 
1998, and 10 percent disabling since January 5, 1998.

2.  Entitlement to a higher initial evaluation for irritable 
bowel syndrome (IBS), currently rated noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs






ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1987 to 
July 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO), which granted the veteran service 
connection for residuals of a right thumb injury and 
irritable bowel syndrome and rated each of these disorders 
noncompensably disabling effective from July 1995.  In a 
later rating decision in November 1998, the disability 
evaluation for the veteran's service-connected right thumb 
disorder was increased from noncompensable to 10 percent 
disabling effective from January 5, 1998.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for a 
disposition of the appeal has been obtained.

2.  During the period from July 29, 1995, to January 4, 1998, 
the veteran's right thumb disorder was essentially 
asymptomatic.

3.  As of January 5, 1998, the veteran's right thumb disorder 
was manifested by complaints of pain, osteoarthritis, and 
functional impairment due to decreased grip strength 
consistent with not more than favorable ankylosis.

4.  There is also mild incomplete paralysis of the ulnar 
nerve associated with the service-connected right thumb 
disorder.

5.  IBS is productive of no more than mild disturbances of 
bowel function with occasional episodes of abdominal 
distress.


CONCLUSIONS OF LAW

1.  The criteria for a higher increased (compensable) 
evaluation for residuals of a right thumb injury with tendon 
and nerve laceration from July 29, 1995, to January 4, 1998, 
are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
7805, 5224 (2000) 66 Fed. Reg. 45,620 (August 29, 2000) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a right thumb injury with tendon and nerve 
laceration since January 5, 1998 have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 7805, 5224 
(2000) 66 Fed. Reg. 45,620 (August 29, 2000) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

3.  A separate 10 percent evaluation for mild incomplete 
paralysis of the ulnar nerve is warranted effective January 
5, 1998.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001); 38 C.F.R. §§ 4.124(a), 
Diagnostic Code 8516 (2000) 66 Fed. Reg. 45,620 (August 29, 
2000) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

4.  The criteria for a higher initial (compensable) 
evaluation for IBS are not met. 38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.114, Diagnostic Codes 7319 and 
66 Fed. Reg. 45, 630 (August 29, 2001) 66 Fed. Reg. 45,620 
(August 29, 2000) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that the veteran had a history 
of complaints in service of abdominal pain beginning in 1988 
which was described on a number of occasions as crampy and 
intermittent.  Those symptoms were variously diagnostically 
attributed to mild gastroenteritis, mild gastritis, gastric 
irritation and acute gastritis and were noted to be 
manifested by diarrhea and vomiting.  When evaluated by 
service physicians in July 1995, prior to her service 
separation, the veteran attributed the onset of her symptoms 
to her service in the Persian Gulf.  She was noted on 
physical examination to have mild diffuse abdominal 
tenderness.  Probable IBS was indicated as the diagnostic 
impression.

In November 1991, the veteran was hospitalized at a service 
department medical facility for a laceration to the volar 
aspect of the right thumb secondary to an assault on her 
person.  Physical examination found her two-point 
discrimination to be intact except along the distal ulnar 
border of the right thumb just to the laceration.  She was 
noted to have a laceration at the IP (interphalangeal) level 
as well as a laceration to the joint capsule.  She underwent 
a repair of the right FPL (flexor pollicis longus), IP volar 
plate laceration and ulnar digital nerve laceration of the 
right thumb.  Postoperative, she was noted to have 
significant adhesions, but good range of motion.

On an initial post service VA examination in September 1995, 
the veteran reported sustaining lacerations of the right 
thumb in service.  She reported current complaints of pain 
and some numbness feeling.  She also complained of 
fluctuating weight loss and alternating diarrhea and 
constipation in addition to occasional abdominal cramping.  
On physical examination, the veteran was noted to be 5 feet 5 
inches tall and to weigh 180.6 pounds.  Her maximum weight 
during the past year was reported to be 156 pounds.  The 
veteran was described by her examiner as well built and 
nourished.  Her digestive system was normal.  The right thumb 
demonstrated normal function in flexion and extension.  There 
was normal sensation.  Flexion of IP metacarpophalangeal 
joint was to 70 degrees.  Gastrointestinal series were 
interpreted to be normal.  Residuals of a right thumb injury 
in remote past with no residual deficit and intestinal 
problems presumably IBS by history were the pertinent 
diagnostic impressions.

Service connection for IBS and residuals of a right thumb 
injury was established by an RO rating action in September 
1997.  Each of these disorders was rated noncompensably 
disabling.

Treatment records compiled between July 1997 and August 1998 
show that the veteran was evaluated in July 1997 by a private 
physician for a history of hypertension and dermatitis as 
well as complaints of lower abdominal pain on pressure.  On 
examination, the veteran was found to weigh 184.5 pounds.  
Her abdomen was round, soft and without palpable masses.  
There was no HSM (hepatosplenomegaly).  Abdominal pain was 
the diagnostic assessment.  The physician indicated that the 
veteran would be scheduled for an ultrasound of the abdomen, 
to rule out any pelvic pathology.  When seen on follow-up 
evaluation in January 1998, the veteran's ultrasound was 
reported to have been negative and it was noted that her pain 
had been resolving following her visit in July 1997, but that 
it had recently returned with questionable constipation.  Her 
weight was measured as 191 pounds.  The veteran said that she 
had a right side "throb" that comes and goes and was not 
affected by food intake.  The veteran also complained of a 
tingling sensation over the medial aspect of the right thumb 
and stated that she was unable to "cock" a pistol with her 
right hand and was forced to do so with her left hand.  It 
was further noted that the veteran was a county law 
enforcement officer.  Physical examination of the right thumb 
revealed a transverse scar proximal to the DIP (distal 
interphalangeal) with hypopigmentation and decreased 
sensation to light touch.  Flexion of the distal IP joint was 
plus 4/5.  The abdomen was found to be soft with positive 
bowel sounds and mild tenderness over the right lower 
quadrant with deep palpation.  There was no rebound.  
Constipation and status post injury to the right thumb with 
decreased sensation and decreased subjective motor function 
were the diagnostic assessments.

When seen by her private physician in August 1998, it was 
noted that the veteran had complaints of chronic right thumb 
pain and decreased grip strength.  Physical examination 
revealed decreased grip of the right hand as well as 
decreased strength with opposition of the finger with 
resistance.

On a VA examination in September 1998, it was noted that the 
veteran had gained from 150 to 195 pounds within the last 
three years.  She was also indicated to have nausea and 
vomiting 2 to 3 days out of the week for factors, which were, 
unknown. She also had alternating constipation and diarrhea.  
She stated that she might have 2 to 3 bowel movements a day, 
2 to 3 days a week.  She also stated that she has mid and 
lower stomach pain both dull and sharp several times a week 
lasting several hours.  The factors causing her pain were 
reported to be unknown.  It was also noted that the veteran 
injured her thumb in service and reported absolutely no 
function in her thumb during flare-ups.  On physical 
examination, the veteran was found to have a dominant right 
hand and to be well developed and well nourished without 
debility or dehydration.  Her skin did not appear pale and 
there were no residuals of malnutrition or vitamin deficiency 
apparent.  The abdomen was soft but generally nontender in 
all quadrants without guarding.  There was no liver, spleen, 
kidney, mass or aneurysm palpable.  On musculoskeletal 
examination, the veteran could make a fist with approximation 
of the fingertips to the median transverse fold of the palm 
both right and left.  The veteran had reduced grip strength 
on the right.  Flexion of the right IP joint was to 80 
degrees and extension to 10 degrees.  On the left, flexion 
was to 80 degrees and extension was to 20 degrees.  Extension 
of the metacarpophalangeal joint of the right thumb was to 
30 degrees on one occasion and to 80 degrees on another.  
Extension of the metacarpophalangeal of the right thumb was 
to zero degrees but passively to 10 degrees with visible 
discomfort.  Right thumb injury and IBS were the diagnoses.  
The examiner noted with respect to the veteran's right hand 
that she performs grasping, pushing and writing with 
difficulty and that the right hand was unable to twist 
objects.  She was able to pull, probe, touch and express with 
her right thumb with relative ease.  In an addendum to this 
examination, the veteran's examining physician reported that 
X-rays of the right hand showed minimal osteoarthritic change 
of the metacarpophalangeal joint of the thumb and that 
laboratory studies showed a normal CBC (complete blood 
count).

By a rating decision dated in November 1998, the disability 
evaluation of the veteran's service-connected right thumb 
disorder was increased from noncompensably disabling to 10 
percent disabling under Diagnostic Code 7805-5224, effective 
from January 5, 1998.  

VA outpatient treatment records dated in November 1998 record 
that the veteran has an abnormal weight gain and requires 
dietary surveillance and counseling.  When seen in December 
1998, the veteran complained of chronic right thumb pain 
described as sharp and shooting from the tip of the thumb to 
the base.  Physical examination of the right thumb found full 
range of motion and pain with adduction of the thumb against 
resistance.  There was no erythema or swelling.  Chronic 
right thumb pain was diagnosed.

Analysis

During the pendency of this claim the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence 
for a well-grounded claim, and provides that the VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification procedures.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Regulations implementing the VCAA are now published at 66 
Fed. Reg. 45, 620, 45, 630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Although the RO did not readjudicate the veteran's claims 
subsequent to the enactment of the VCAA, the claimant has 
been provided VA rating examinations in connection with her 
current claims.  The RO has collected all identified medical 
records.  The veteran was provided notice of the applicable 
laws and regulations.  There is no indication in the record 
that there is any additional evidence that has not been 
associated with the claims file.  The Board finds that the 
veteran is not prejudiced by appellate review at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In essence, VA 
has satisfied its duties to notify and assist the veteran in 
this case.  Further development and further expending of VA 
resources is not warranted as the circumstances of this case 
indicate that a remand would serve no useful purposes.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
See 38 U.S.C.A. § 1155, 38 C.F.R. Part 4.  Where a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, a lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt that arises in 
considering the evidence will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  38 C.F.R. 
§§ 4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589, 
529 (1991).

Although medical reports must be interpreted in light of the 
whole-recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply when the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of the initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found--a practice known as "staged 
ratings."

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards to the joints, the factors of disability reside in 
reductions of the normal excursion of movements in different 
planes.  Inquiry will be directed to those considerations:  
(a) Less movement than normal (due to ankylosis), limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc., (b) more movement than normal from flail joint, 
resections, nonunion or fracture, relaxation of ligaments, 
etc., (c) weakened movement due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc., (d) excess fatigability (e) incoordination, impaired 
ability to execute skilled movements smoothly, (f) pain on 
movement, swelling, deformity or atrophy or disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

In Deluca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that codes 
that provide a rating solely on the basis of loss of range of 
motion must consider 38 C.F.R. §§ 4.40 and 4.49 (Regulations 
pertaining to functional loss of the joints due to pain, 
etc.)  Therefore, to the extent possible, the degree of 
additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted. 

A.  Residuals of a Right Thumb Injury

Pursuant to the above-mentioned Rating Schedule, the RO has 
determined that the severity of the veteran's right thumb 
disorder is best ascertained by application of the criteria 
set forth under Diagnostic Code 7805-5224.  In the assignment 
of Diagnostic Code numbers, hyphenated Diagnostic Codes may 
be used.  Injuries would generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  Diseases will be identified 
by the number assigned to the disease itself, with the 
residual condition added, preceded by a hyphen.  38 C.F.R. 
§ 4.27 (2000).  Thus, the veteran's right thumb (Diagnostic 
Code 7805) is evaluated as ankylosis of the thumb, 
(Diagnostic Code 5224).

Under the provisions of Diagnostic Code 5224, a 10 percent 
evaluation is warranted for favorable ankylosis of the thumb 
of the major or minor hand, and a 20 percent evaluation is 
warranted for unfavorable ankylosis of the thumb of the major 
or minor hand.  38 C.F.R. § 4.71a, Diagnostic Code 5224.

The objective evidence of record shows that the veteran's 
right thumb is not ankylosed.  To the contrary, the record 
tends to show that ranges of motion of the right thumb, while 
less than that of the opposing left thumb, is nevertheless 
only minimally restricted.  Nonetheless, in determining the 
appropriate rating, consideration must be accorded the 
veteran's "functional loss" due to her disability.  As noted 
above, in DeLuca, the Court held that the factors set forth 
in 38 C.F.R. §§ 4.40, 4.45 are for consideration in 
determining the extent of functional impairment associated 
with disabilities of the musculoskeletal system.  DeLuca, 8 
Vet. App. 202, 206 (1995).

Furthermore, with any form of arthritis, painful motion is an 
important function of disability.  The intent of the Rating 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

The objective medical evidence, as summarized above, shows 
that the veteran's right thumb injury residuals prior to 
January 5, 1998 were essentially asymptomatic.  While she had 
subjective complaints of pain on her VA examination in 
September 1995, clinical findings demonstrated normal 
function and normal sensation without any indication of 
arthritic involvement.  Consequently, based on the evidence 
of record, the Board finds that prior to January 5, 1998, 
there was no basis for an evaluation greater than the 
initially assigned noncompensable rating.

However, on January 5, 1998, the veteran presented to her 
private physician with complaints of right thumb impairment 
affecting her employment and was found by her examiner to 
have objective findings of decreased motor function as well 
as sensory deficits.  A VA examination in September 1998 
noted that the veteran had osteoarthritis involving the 
joints of the right thumb as well as decreased grip strength 
resulting in difficulty with grasping, pushing and writing.  
Accordingly, the Board finds that her functional impairment 
of the right thumb includes weakness, decreased grip 
strength, and pain and that such impairment is comparable to 
favorable ankylosis of the thumb, warranting a 10 percent 
evaluation under Diagnostic Code 5224 based on findings of 
increased impairment, which was initially, clinically 
documented by the veteran's private physician on January 5, 
1998.  However, a higher evaluation of 20 percent would 
require a showing of impairment comparable to unfavorable 
ankylosis of the thumb, which the Board finds is not shown by 
the evidence of record.  In that regard, the Board notes that 
the veteran has significant to full range of motion of the 
thumb, is able to make a fist and can use the thumb with 
relative ease for functions such as pulling, probing and 
touching.  Thus, a rating in excess of 10 percent is not 
warranted.

It is also evident that the right thumb impairment at issue 
is manifested by neurological dysfunction in the form of 
decreased sensation to light touch.  This was noted on the 
veteran's January 5, 1998, examination.  Here the Board 
observes that the veteran's inservice injury to the right 
thumb included a laceration to the ulnar digital nerve.  
Diagnostic Code 8516 provides a 10 percent rating for mild 
incomplete paralysis of the ulnar nerve in the major 
extremity.  A 30 percent rating is assigned when there is 
moderate incomplete paralysis of the ulnar nerve in the major 
extremity.  The term incomplete paralysis indicates a degree 
of loss of or impaired function substantially less than the 
type pictured for complete paralysis.  When the involvement 
is wholly sensory, the rating should be mild, or at the most 
a moderate degree.  38 C.F.R. § 4.21(a), note preceding 
Diagnostic Code 8510.  In light of evidence showing that the 
veteran had injury to the ulnar nerve and findings consistent 
with ulnar nerve impairment involving sensation, a separate 
10 percent rating is in order for mild impairment under 
Diagnostic Code 8516, effective from January 5, 1998.  As 
symptoms comparable to moderate incomplete paralysis of the 
ulnar nerve has not been demonstrated (as the veteran merely 
has decreased sensation to touch), the next higher rating of 
30 percent is not warranted.  

B.  IBS

The veteran's IBS is rated under 38 C.F.R. § 4.14, Diagnostic 
Code 7319.  Under this Code, a noncompensable rating is 
warranted for mild impairment with disturbances of bowel 
function with occasional episodes of abdominal distress.  A 
10 percent rating is warranted for moderate impairment with 
frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent rating is warranted for severe 
impairment with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.

While the veteran has complaints of abdominal discomfort and 
alternating bouts of constipation and diarrhea, the abdominal 
distress is not shown to be constant and her problems with 
constipation and diarrhea are not indicated to cause more 
than minimal impairment.  Medical reports tend to show that 
the veteran has a normal digestive system.  In addition she 
had a negative ultrasound and she was found not to be 
malnourished or dehydrated.  There are no findings that the 
veteran has any colonic abnormality and a recent 
gastrointestinal series was interpreted to be normal.  She 
shows no evidence of significant disability from her 
condition.  The veteran has not experienced any weight loss 
attributable to her service-connected disorder and her 
treating physician in January 1998 has indicated that her 
symptoms are correctable with diet and increased fluid 
intake.  Taking her complaint into consideration, this 
disorder is not shown to be more than mild with disturbances 
of bowel function and occasional abdominal distress.  
Accordingly, the requirement for a compensable evaluation has 
not been met.

In reaching the above decisions, the Board has considered the 
doctrine of granting the benefit of the doubt to the 
appellant but does not find that the evidence is proximately 
balanced such as to warrant its application.  Furthermore, 
the Board has considered with respect to the veteran's IBS 
that the veteran is entitled to a staged rating for this 
disorder as prescribed by the Court in Fenderson, Supra.  The 
veteran's IBS appears to have been relatively stable since 
the date of claim and a staged rating is not indicated.


ORDER

A higher initial compensable rating for residuals of a right 
thumb injury with tendon and nerve laceration from July 29, 
1995, to January 4, 1998, is denied.

Entitlement to an increased combined evaluation of 20 percent 
for the residuals of a right thumb injury with tendon and 
nerve laceration, including a mild incomplete paralysis of 
the ulnar nerve for the period beginning January 5, 1998, is 
established, subject to the laws and regulations governing 
the payment of monetary awards.


A higher compensable evaluation for irritable bowel syndrome 
is denied.



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals



 

